DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites “a heat-sensitive coagulating process” but does not recite any steps of the process.
Claim 1 is indefinite as it recites “contacting the substrate in a heated state with a polymer latex” and then “to thereby coagulate the polymer latex in contact therewith by a heat-sensitive coagulating process”, it is not clear if “contacting the substrate in a heated state with a polymer latex is a step of the heat-sensitive coagulating process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igari et al. (WO2017/010297 A1) (“Igari”), as understood from the provided English translation of the reference, in view of Sakaki et al. (US 5326515) (“Sakaki”).
With respect to claim 1, Igari discloses a method of producing a laminate comprising a substrate and a rubber layer (abstr.), the rubber layer having a thickness of from 200 µm to 800 µm from a surface of the substrate (p. 1, lines 31-32), the method comprising contacting the substrate with a polymer latex having a viscosity of from 500 to 8000 mPa·s (p. 7, lines 283-289, p. 8, lines 308-316).  The ranges of thickness of the rubber layer and of viscosity overlap the ranges recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The reference is silent with respect to the substrate being in a heated state while the polymer latex is contacted with the substrate, and the polymer latex coagulating in contact with the substrate by a heat-sensitive coagulating process.  Sakaki discloses a method of making a laminate wherein the substrate is in a heated state while a polymer latex is contacted with the substrate (abstr., col. 2, lines 38-43), so that the polymer latex in contact with the substrate coagulates, thus the polymer latex coagulates by a heat-sensitive coagulating process (col. 2, lines 38-43, col. 4, lines 56-64).  The process of Sasaki produces a laminate that has high strength and has excellent oil and solvent resistance (abstr., col. 1, lines 23-25).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to contact the substrate of Igari with the polymer latex while the substrate is in a heated state to provide for coagulation of the polymer latex, to obtain a laminate having desirable characteristics.
Regarding claim 2, Igari and Sakaki teach the method of claim 1.  Sakaki discloses the substrate being heated to about 100°C in the contacting with the polymer latex (col. 4, lines 56-64).  The range of the temperature overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
As to claim 3, Igari and Sakaki teach the method of claim 1.  Sakaki discloses the substrate being heated to about 100°C in the contacting with the polymer latex (col. 4, lines 56-64).  The range of the temperature overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
With respect to claim 4, Igari and Sakaki teach the method of claim 1.  Igari discloses the thickness of the substrate of from 0.1 to 2.0 mm (p. 2, lines 62-63).  Igari discloses the permeation thickness of the rubber layer into the substrate of from 0.1 mm to 0.3 mm (p. 9, lines 351-353), the ranges providing for the permeation thickness to be less than the thickness of the substrate.  The thickness ranges overlap the ranges recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding claim 5, Igari and Sakaki teach the method of claim 1.  Igari discloses the polymer constituting the polymer latex being a nitrile rubber (p. 1, lines 34-36).
As to claim 6, Igari and Sakaki teach the method of claim 1.  Igari discloses the polymer latex comprises a nonionic surfactant (p. 5, lines 168-169).

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2011/0265246 A1).
With respect to claim 1, Saito discloses a method of producing a laminate comprising a substrate and a rubber layer (abstr.), the rubber layer having a thickness from a surface of the substrate overlapping the range recited in claim 1 (Tables 3 and 4); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05), the method comprising contacting the substrate in a heated state (0091) with a polymer latex having a viscosity of from 1000 to 3500 mPa·s (0073) to coagulate the polymer latex in contact therewith to form the rubber layer, the substrate being in a heated state, thus, the polymer latex coagulates by a heat-sensitive process (0091).  The range of viscosity overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 2, Saito teaches the method of claim 1.  Saito discloses the substrate being heated to 70°C in the contacting with the polymer latex (0091).  The range of temperature overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
As to claim 3, Saito teaches the method of claim 1.  Saito discloses the substrate being heated to 70°C in the contacting with the polymer latex (0091).  The range of temperature overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding claim 5, Saito teaches the method of claim 1.  Saito discloses the polymer constituting the polymer latex being a nitrile rubber (0059).

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2011/0265246 A1), in view of Igari et al. (US WO2017/010297 A1) (“Igari”), as understood from the provided English translation of the reference.
With respect to claim 4, Saito teaches the method of claim 1.  Saito is silent with respect to the thickness of the substrate and the permeation thickness as recited in the claim.  Igari discloses a method of making a laminate comprising a substrate and a rubber layer (abstr.) wherein the thickness of the substrate is from 0.1 to 2.0 mm (p. 2, lines 62-63), and the permeation thickness of the rubber layer into the substrate is from 0.1 mm to 0.3 mm (p. 9, lines 351-353), the ranges providing for the permeation thickness to be less than the thickness of the substrate.  The thickness ranges overlap the ranges recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to form the substrate of Saito having a thickness as disclosed in Igari as such thickness is known in substrates used for making protective gloves (Igari, p. 1, lines 10-13), the laminate of Saito also used for making gloves (abstr.).  It would have been obvious to one of ordinary skill in the art to form the permeation thickness in the laminate of Saito as disclosed in Igari as such permeation thickness balances the stress of the molded product and prevents the rubber layer from being peeled off, and thus ensures the durability of the laminate (Igari, p. 9, lines 351-356).
As to claim 6, Saito teaches the method of claim 1.  Saito discloses the polymer latex comprises a surfactant (0061), but does not specify a nonionic surfactant.  Igari discloses a laminate wherein a polymer latex comprises a nonionic surfactant.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a nonionic surfactant in the polymer latex of Saito as it has been known to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Response to Arguments
Applicant’s arguments filed on Oct. 11, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claim 1 has been withdrawn.
The Applicant argued that in a heat-sensitive process a substrate is directly dipped in a latex composition without using a coagulant solution.  The Examiner notes as disclosed in the instant Specification, the coagulate is present in the latex composition to which the substrate is dipped in (Specification, par. [0053, 0056-0058]).
The Applicant argued in Igari the laminate is produced by a coagulant dipping process, which is different from the claimed method.  The Examiner notes in the rejection the reference of Sakaki was cited for a method of making a laminate wherein the substrate is in a heated state while a polymer latex containing a coagulant is contacted with the substrate (abstr., col. 2, lines 38-43), so that the polymer latex in contact with the substrate coagulates, thus the polymer latex coagulates by a heat-sensitive coagulating process (col. 2, lines 38-43, col. 4, lines 56-64).  The process of Sasaki produces a laminate that has high strength and has excellent oil and solvent resistance (abstr., col. 1, lines 23-25), thus, would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to contact the substrate of Igari with the polymer latex while the substrate is in a heated state to provide for coagulation of the polymer latex to obtain a laminate having desirable characteristics.
The Examiner notes claim 1 recites “a heat-sensitive coagulating process” but does not recite the steps of the process.  
The Applicant argues Saito discloses a method of producing a laminate by the coagulant dipping process as the mold glove with a substrate is dipped in a coagulant solution and then in a latex composition, and thus, Saito does not disclose the “heat-sensitive coagulating process.”  The Examiner notes in Saito the substrate is in a heated state (0091), in the heated state it is dipped into a bath of a coagulant and then the temperature of the substrate is adjusted (0091), and thus, since no steps of the “heat-sensitive coagulating process” are recited in claim 1, Saito was interpreted as disclosing “a heat-sensitive coagulating process”, as discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783